328 F.2d 603
W. Shannon LINNING et al., Appellant Intervenors,v.UNITED STATES of America, Appellee.
No. 21240.
United States Court of Appeals Fifth Circuit.
March 3, 1964, Rehearing Denied March 27, 1964.

W. Shannon Linning, Jacksonville, Fla., for appellants.
Ramsey Clark, Asst. Atty. Gen., Roger P. Marquis, Elizabeth Dudley, Attys., Dept. of Justice, Washington, D.C., William J. Hamilton, Jr., Asst. U.S. Atty., Jacksonville, Fla., for appellee.
Before TUTTLE, Chief Judge, and JONES and BELL, Circuit Judges.
PER CURIAM.


1
The United States had acquired a tract of land in Duval County, Florida, with an Atlantic Ocean frontage of about 5500 feet for housing and recreational purposes in connection with the United States Naval Station at Mayport, Florida.  The United States filed a complaint in condemnation against the Trustees of the Internal Improvement Fund of the State of Florida to acquire the land within the tidal range adjoining the property which it had previously acquired.  The Trustees consented to the taking of the property and to the acquisition of title by the United States upon the payment of its fair market value.


2
The appellant, W. Shannon Linning, as a citizen and taxpayer, who was later joined by sixty-six others, filed a petition in intervention asserting that these tidal lands were held in trust for the use of all the citizens of Florida and could not be alienated nor, it was asserted, could these lands be appropriated by the United States since they were already held by an agency of the State of Florida for a governmental purpose.


3
The district court concluded that the appellants had no such interest as permitted them to intervene under Rule 24, Fed.Rules Civ.Proc., 28 U.S.C.A. and denied the petition in intervention.


4
Ownership by or in trust for the public does not create an ownership interest in individual citizens and taxpayers such as requires or permits them to be parties to a condemnation action by the United States.  It is well settled that the United States may acquire for its use lands held by a State even though the land be already dedicated to a public use.


5
The order of the district court was properly entered and is


6
Affirmed.